Citation Nr: 1130333	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-15 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina




THE ISSUE

Entitlement to increases in the "staged" ratings (of 30 percent prior to June 24, 2009, and 50 percent from that date) assigned for the Veteran's posttraumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

S. Carmody, Law Clerk






INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to March 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 30 percent, effective July 19, 2007.  An April 2010 rating decision increased the rating to 50 percent effective June 24, 2009.  The Veteran has not expressed satisfaction with the increase, and the matter remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been characterized to reflect that "staged" ratings have been assigned for the PTSD, and that both "stages" are on appeal.  

An October 2010 rating decision denied the Veteran a total disability rating based on individual unemployability.  He has not appealed that determination, and such matter is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.

REMAND

In a claim for increase (to include based on disagreement with the initial rating assigned with the grant of service connection), complete records of all treatment the claimant/appellant received for the disability at issue throughout the period under consideration (i.e., from the grant of service connection) are pertinent evidence (i.e., have bearing on the staged (in this instance) ratings assigned).  

The Veteran has indicated that all his treatment for PTSD has been provided by a private provider, Psychological Consulting Services.  The RO has on several different occasions (in June 2008, August 2008, January 2009, May 2009, July 2010, and in September 2010) requested copies of the Veteran's complete treatment records from that provider.  Only general summaries of symptoms and treatment have been received in response.  Notably, in May 2009, the RO specifically asked the private provider to submit "all treatment records, hospitalizations, findings, and/or diagnoses, not just a statement" (emphasis added).  As complete private treatment records are pertinent evidence in the matter at hand, they must be secured for the record.  

The Veteran is advised that governing regulation provides that when evidence requested in connection with a claim for VA benefits is not furnished within a year after the date of request the claim is to be considered abandoned. 38 C.F.R. § 3.158(a).  He is further advised that ultimately it is his responsibility to ensure that private treatment records sought are received.  

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to provide the necessary authorizations, and then obtain for the record copies of the complete records of all treatment and evaluation he received from Psychological Consulting Services (and L.G., MA).  If that provider does not adequately respond to the RO's request, i.e., does not respond or submits less than complete treatment records, the Veteran should be notified and reminded that ultimately it is his responsibility to ensure that the records are received.  If the records are not received within a year of the request, the Veteran's claim must be processed under 38 C.F.R. § 3.158(a) (dismissed as abandoned). 

2. If the records sought are received, the RO should review the file, undertake any further development suggested (to include a new VA examination if such is indicated), and readjudicate the claim.  If the claim remains denied (or dismissed under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

